Citation Nr: 1740894	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for VA death benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He died in November 1993.  The appellant seeks recognition as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans' Affairs (VA).

In December 2014, the appellant submitted additional evidence, which was subsequent to the statement of the case issued in May 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the appellant's substantive appeal (i.e. May 2014).  See 38 U.S.C.A. § 7105 (e).

This case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2016).


FINDINGS OF FACT

1. The Veteran and the appellant married in June 1973.   

 2. The Veteran and the appellant divorced in August 1986.  

 3. The Veteran died in November 1993.






CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101, 103 (West 2014); 
38 C.F.R. §§ 3.1 (j), 3.5, 3.50 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.  The Board also notes that the appellant has been appropriately notified of basis for the denial in this case and has had an adequate opportunity to respond.  

II.  Analysis

A surviving spouse is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53 (a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50 (b).

In turn, a spouse is defined as a person of the opposite sex who is validly married to the Veteran under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50.   

VA death benefits may be paid to an individual who meets the definition of surviving spouse and who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

A marriage certificate shows that the appellant and the Veteran were married in June 1973.

A February 1990 Florida county court order shows that the appellant legally changed her name, replacing the Veteran's last name with the last name listed on the title page of this decision.  

The Veteran's death certificate shows that he died in November 1993.  

In her September 2012 claim, the appellant indicated that the Veteran was living in a nursing home for many years prior to his death.  She noted that in the summer of 1986 she learned that because Wisconsin was becoming a marital property state, half of her wages were about to be garnished to pay the costs of the Veteran's nursing home.  She reported that at that point, in order for her to save her home and her meager wages, she had to file for an unwanted divorce.  She noted that that she and the Veteran's parents continued to include the Veteran in all of the family birthdays and holidays until he died, working out all the logistics to bring him to their homes for these events.  She indicated that in January 1989, she was able to secure a teaching position in Naples, Florida.  Thus, she moved with her two boys to Naples and embarked on her teaching career that lasted for 22 years.  

Also, she reported that in 1990, she filed for the legal name change for social reasons.  She noted that she had had another relationship with a disabled veteran who had trust issues.  She indicated that the other veteran would not marry her and as an elementary school teacher, she found it awkward so she underwent a name change.  Additionally, she pointed out that she had been on her own financially for many, many years and had never remarried.  

In a December 2012 letter, the attorney who handled the appellant's divorce from the Veteran indicated that at the time the action was commenced in 1985, the Veteran was in a persistent vegetative state.  The attorney noted that due to the nature of the Wisconsin property law at the time, the State was likely asserting a claim to one-half of the appellant's income to apply to the cost of the Veteran's care.  Consequently, the only available action for the appellant to preserve her resources from her marriage to the Veteran for herself and her two children was to sever the legal relationship with him through a divorce.  The attorney reported that the divorce was granted by the local court on August 27, 1986.     

A March 2014 letter to the District III Wisconsin Court of Appeals shows that the appellant provided information to this court concerning the circumstances surrounding her divorce from the appellant.  In the letter she asserted that she was attempting to have the divorce judgment from 1986 voided or vacated.  She also indicated that the attorneys who participated in the divorce proceeding in 1986 led her to secure the divorce under false pretenses.  She indicated that it was currently clear to her that the attorneys were actually working for the nursing home where the Veteran was living and did not have her best interest in mind.  She also noted that the judge who decided the case in Green Bay (in Brown County, Wisconsin) was a longtime friend and associate of the attorney who represented her.  Additionally, she reported that on the day of the divorce judgment, neither she nor the Veteran was present in the courtroom.  She indicated that she sat on a bench in the hallway during the proceeding.  Further, she reported that the previous summer (i.e. Summer 2013), a Brown County judge refused to hold a hearing on her request to have her divorce voided or vacated.  Consequently, she was appealing to the Court of Appeals.    

In a November 2014 letter addressed to the appellant, the Wisconsin Court of Appeals (WCA) noted that it had received an appeal to review an order of the Circuit Court of Brown County.  The WCA indicated that it had summarily affirmed the Circuit Court's order in an October 15, 2014 decision.   

As indicated above, in order for an individual to be a "surviving spouse" of a Veteran, they have to be the "spouse" of the Veteran at the time of his death.  In this case, the evidence clearly shows that the appellant and the Veteran divorced in 1986 and did not get remarried prior to the Veteran's death.  Consequently, the appellant cannot be considered the Veteran's surviving spouse for VA death benefits purposes.  38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50 (b).


The appellant has argued that the November 2014 letter from the WCA actually voided the 1986 divorce.  However, such a reading of this letter is inconsistent with the appellant's other testimony.  In this regard, the appellant affirmatively indicated that a Brown County Judge, presumably a Circuit Court judge, had refused to hear her request to have the divorce voided and for this reason, she had appealed to the WCA.  Also, the November 2014 letter indicates that the WCA was reviewing the previous order of the Brown County Circuit Court and that it had "summarily affirmed" the Circuit Court's order.  Thus, the evidence indicates that WCA upheld the previous finding by the Brown County Circuit Court that the appellant's request to void the 1986 divorce could not be heard.  Consequently, the November 2014 letter indicates that neither Wisconsin court found a basis to consider the appellant's request to void the divorce and that the original divorce decree remains in place.  Accordingly, the evidence indicates that the appellant and the Veteran are still divorced and that the appellant may not be considered the Veteran's surviving spouse.
 
(The Board also notes that VA does not have a duty to attempt to obtain a copy of the actual WCA decision from October 15, 2014 or the earlier Circuit Court ruling.  In this regard, because of the appellant's earlier admission that a hearing on her request for voiding of the divorce had been denied by the Brown County judge, the meaning of the November 2014 WCA letter is clear and the appellant's assertion that the November 2014 WCA letter is an order to void the divorce is not credible.  Also, the Board presumes that the appellant was furnished a copy of the October 2014 WCA decision and could have produced it to VA, along with any initial Circuit Court or other lower court decision.  See Aguilar, 2 Vet. App. 21, 23 (1991), regarding the appellant's burden to come forward with a preponderance of evidence of a valid marriage).  

The Board empathizes with the appellant's situation as her testimony indicates that it was her economic circumstances and her genuine concern for her children that led her to divorce the Veteran in 1986.  However, the Board is bound to follow the controlling regulations.  Because these regulations do not allow for an individual who was divorced from the Veteran at the time of death to be recognized as the surviving spouse, the Board is not able to recognize the appellant as the Veteran's surviving spouse for VA death benefits purposes.  Accordingly, the appellant's claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

  
ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


